Case 1:17-cr-00301-XR Document 162 Filed 09/09/19 Page Fork L E D

  
 

UNITED STATES DISTRICT COURT SEP 09 2019
WESTERN DISTRICT OF TEXAS er court
AUSTIN DIVISION eee LET OF TEXAS
UNITED STATES OF AMERICA ne SaRUTY CLERK
Case Number: 1:17-CR-00301-XR(1)
V. USM Number: 93417-380

MICHAEL HERMAN
Aliases; Herman, Michael John

Defendant.
JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

The defendant, MICHAEL HERMAN, was represented by David M.C. Peterson, Esq.

The defendant found guilty by Jury trial to Count(s) One (1), Two (2), Three (3), Five (5), Six (6) and Seven (7) of the
Indictment on May 23, 2019. Accordingly, the defendant is adjudged guilty of such Count(s), involving the following offense(s):

Title & Section Nature of Offense Offense Ended Count

18 U.S.C. § 371 Conspiracy to Defraud the United States December 31, 2014 One (1)
26 U.S.C. § 7206(1) Filing a False Document December 31, 2014 Two (2)
26 U.S.C. § 7206(1) Filing a False Document December 31, 2014 Three (3)
26 U.S.C. § 7206(1) Filing a False Document December 31, 2014 Five (5)
26 U.S.C. § 7206(1) Filing a False Document December 31, 2014 Six (6)
26 U.S.C. § 7206(1) Filing a False Document December 31, 2014 Seven (7)

As pronounced on September 6, 2019, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.

If ordered to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic
circumstances.

Signed this bi ay of September, 2019.

oe

 

XAVIER RODRIGUEZ
United States District Judge
Case 1:17-cr-00301-XR Document 162 Filed 09/09/19 Page 2 of 6
Judgment -- Page 2 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case

MICHAEL HERMAN
1:17-CR-00301-XR(1)

IMPRISONMENT

DEFENDANT:
CASE NUMBER:

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of
Twenty-One (21) Months, This sentence consists of Twenty-One (21) Months as to Count One (1), Two (2), Three (3), Five (5),
Six (6) and Seven (7) all to run concurrent with credit for time served while in custody for this federal offense pursuant to 18 U.S.C.

§ 3585(b).

The defendant shall surrender for service of sentence at the institution designated by the Federal Bureau of Prisons at or
before 2:00 PM when notified to report by the United States Pretrial Services. The defendant shall not be required to report

prior to October 18, 2019.

RETURN

I have executed this judgment as follows:

 

to

 

Defendant delivered on

at , with a certified copy of this judgment.

UNITED STATES MARSHAL

 

By
DEPUTY UNITED STATES MARSHAL
Case 1:17-cr-00301-XR Document 162 Filed 09/09/19 Page 3 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 3 of 6

DEFENDANT: MICHAEL HERMAN
CASE NUMBER: 1:17-CR-00301-XR(1)

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a total term of Three (3) years. This term
consists of Three (3) Years as to Count One (1), One (1) Year as to Counts Two (2), Three (3), Five (5), Six (6) and Seven (7) all
to run concurrently.

While on supervised release, the defendant shall comply with the mandatory and standard conditions that have been adopted
by this Court on November 28, 2016, and shall comply with the following additional conditions:

1. The defendant shall provide the probation officer with access to any requested financial information and authorize the
release of any financial information. The probation office may share financial information with the U.S. Attorney
Office.

2. The defendant shall not incur new credit charges, or open additional lines of credit without the approval of the
probation officer.

3. The defendant shall not be employed in any fiduciary capacity or any position allowing access to credit or personal
financial information of others, unless the defendant’s employer is fully aware of the offense of convictions and the
U.S. probation officer approves.

4. The defendant shall disclose all assets and liabilities to the probation office and shall not transfer, sell, give away, or
otherwise convey any asset, without first consulting with the probation office.
Case 1:17-cr-00301-XR Document 162 Filed 09/09/19 Page 4 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 4 of 6

DEFENDANT: MICHAEL HERMAN
CASE NUMBER: 1:17-CR-00301-XR(1)

CONDITIONS OF SUPERVISION

Mandatory Conditions:

[1]

The defendant shall not commit another federal, state, or local crime during the term of supervision.

[2] The defendant shall not unlawfully possess a controlled substance.

[3] | The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as. determined
by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
presentence report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

[4] The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 14135a).

[5] If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34
U.S.C. § 20901, ef. seg.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

[6] Ifconvicted of a domestic violence crime as defined in 18 U.S.C. § 3561(b), the defendant shall participate in an approved -
program for domestic violence.

[7] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if
applicable)

[8] The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

{9]  Ifthis judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

{10] The defendant shall notify the court of any material change in the defendant’s economic circumstances that might affect the
defendant’s ability to pay restitution, fines or special assessments.

Standard Conditions:

[1] The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside
within 72 hours of release from imprisonment, unless the probation officer instructs the defendant to report to a different
probation office or within a different time frame.

[2] After initially reporting to the probation office, the defendant will receive instructions from the court or the probation
officer about how and when to report to the probation officer, and the defendant shall report to the probation officer as
instructed.

[3] The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
getting permission from the court or the probation officer. ,

[4] The defendant shall answer truthfully the questions asked by the probation officer.

[5] The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives

or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify
the probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
change or expected change
Case 1:17-cr-00301-XR Document 162 Filed 09/09/19 Page 5 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 5 of 6

DEFENDANT: MICHAEL HERMAN
CASE NUMBER: 1:17-CR-00301-XR(1)

[6]

(7]

[8]

[9]

[10]

(11)

[12]

[13]
[14]

[15]

[16]

[17]

The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant’s supervision
that are observed in plain view.

The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change
where the defendant works or anything about his or her work (such as the position or job responsibilities), the defendant
shall notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in
advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours
of becoming aware of a change or expected change.

The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. Ifthe
defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with
that person without first getting the permission of the probation officer.

If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer
within 72 hours.

The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another
person such as nunchakus or tasers).

The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

If the probation officer determines that the defendant poses a risk to another person (including an organization), the
probation officer may require the defendant to notify the person about the risk and the defendant shall comply with that
instruction. The probation officer may contact the person and confirm that the defendant has notified the person about the
risk,

The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such
penalties in accordance with the Schedule of Payments sheet of the judgment.

If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
supervision that the defendant shall provide the probation officer access to any requested financial information.

If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with the payment schedule.

If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
shall be a non-reporting term of probation or supervision release. The defendant shall not illegally re-enter the United
States. If the defendant is released from confinement or not deported, or lawfully re-enters the United States during the
term of probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
Case 1:17-cr-00301-XR Document 162 Filed 09/09/19 Page 6 of 6

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case Judgment -- Page 6 of 6

DEFENDANT: MICHAEL HERMAN
CASE NUMBER: 1:17-CR-00301-XR(1)

CRIMINAL MONETARY PENALTIES/SCHEDULE

The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau
of Prisons’ Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655 E. Cesar E.
Chavez Blvd, Room G65, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any
criminal monetary penalties imposed.

 

 

 

 

 

 

 

 

 

 

Assessment Fine Restitution
TOTALS $600.00 $.00 $157,719.00
SPECIAL ASSESSMENT

It is Ordered that the defendant shall pay to the United States a special assessment of $600.00. This sum represents $100.00
as to each of counts One (1), Two (2), Three (3), Five (5), Six (6) and Seven (7). Payment of this sum shall begin immediately.

FINE
The fine is waived because of the defendant’s inability to pay.
RESTITUTION — JOINTLY AND SEVERALLY

The defendant shall pay restitution in the amount of $157,719.00 through the Clerk, U.S. District Court, for distribution to the
payee(s). Defendant, Michael Herman (1) will owe the victim(s) jointly and severally with co-defendant: Cynthia Herman (2). No
further payment shall be required after the sum of the amounts actually paid by the defendants has fully covered all compensable
injuries. Payment of this sum shall begin immediately.

The Court directs the United States Probation Office to provide personal identifier information of victims by submitting a
"reference list" under seal Pursuant to E-Government Act of 2002" to the District Clerk within ten (10) days after the criminal
Judgment has been entered.

' Name of Payee Amount of Restitution

IRS —RACS
Attn: Mail Stop 6261 — Restitution
333 West Pershing Avenue

Kansas City, Missouri 64108 $157,719.00
Total: $157,719.00

(f the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or
percentage payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

{f the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

The defendant shail pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) community restitution, (6) fine
interest, (7) penalties, and (8) costs, including cost of prosecution and court costs.

Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1986.
